PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
FISHER et al.
Application No. 15/197,809
Filed: 30 Jun 2016
For: AUTOMATED ASSISTANCE FOR FOCUSED GRAPH MANIPULATION

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed February 6, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed December 26, 2018, which set a shortened statutory period for reply of three (3) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 27, 2019.  A Notice of Abandonment was mailed on July 24, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) a reply in the form of a response to the non-final Office action, (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with Manual of Patent Examining procedure, section 601.03(a). If applicable, petitioner could also use the customer number data change to effectuate a change in correspondence address (PTO/SB/124). A courtesy copy of this decision is being mailed to the address on the petition.  However, the Office will mail all future correspondence solely to the address of record.

The application file is being forwarded to the Technology Center Group Art Unit 2157 for processing.








Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  


/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions


cc:
ALFONZO I. CUTAIA 
140 PEARL STREET, SUITE 100
BUFFALO NY 14202